Case 1:18-va-00289-DAR Document 3 Filed 10/3_0/18 Page 1 of 9

~‘_.v' -./

AO 93 {Rev. lli'13) Search and Scizurc Wa:'rnnt

 

UNITED STATES DISTRICT CouRT

l`or the

Districl oi`Columbia

In the Matter ofthe Search ot`
(Brieji_v describe the proper'r_\-' to he searched
or idenn`f.' the person by name and rn."r{re_r.\'i

THE PREM|SES LOCATED AT
3415 BROWN ST., NW #A
WASH|NGTON, DC 20010

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

Case: 1:tB-sw-00289

Assigned To : Magistrate Judge Deborah A. Robinson
Ass:gn_ Date : 10!15i2018

Description: Search and Seizure Warrant

An application by a federal law enforcement ol`t`lcer or an attorney l`or the government requests the search
of the following person or property located in the [)istrict ot` Columbia _
(idern.f\' the person or describe tire property to be searched and give irs ioc‘<nion)$

See Attachment A incorporated herein and included as part of the App|ication for a Search Warrant.

I find that the af`f`idavit(s)_. or any recorded testimony_ establish probable cause to search and seize the person or properly
described above, and that such search will reveal rn.-'t»nn',{i- nw person or describe inv property m he .\'t»i:t»d,i:

See Attachment B incorporated herein and included as part of the Afndavit.

    

   

R C ANDED to execute this warrant on or before OCtOber 29, 2018 _ mm rae\;_wd H.:iays_)
'ne 6:00 a.m. to ]0:00 p.rn. idat-eny~nmeanThE`chOrTrig-ht-beeaose-gee ‘ __ ."

L' Unicss delayed notice is authorized below. you must give a copy ol`the warrant and a rcceip »f`or they rop mo the
arson from whom, or from whose premises. the property was taken, or leave the copy and receipt at the place where the
property was taken.

// J
/, ,.

The officer executing this warrant, or an ofticer present during the execution oi`the warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to Deborah A_. Robinson
f t )'nr`teri' .S`tores .'lirtgr`.\'im¢‘e Jnrt’ge)

U Pursuant to 18 U.S.C. § 3103a(b), I t`lnd that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2?05 (except i`or delay oftrial), and authorize thc ot`l`tcer executing this warrant to delay notice to the person who, or whose
pfOp€rly, Will be Seal'Cl'lCd Ol‘ SCiZCd (check the r.';)proprr`¢ne ho_\')

|:l for __ days mci m e_t-ee.:»¢.-'_m) l_'_l nntil, the iactsjuslit`ying. the later specific date ot`

ncr 15 zun/

_. , , j le law
Date andttmc issued. § /f£)y#?,-%lA/L/ .J;ép_$?_gm}:}?_… _ __

City and s{a¢e; Washington, D.C_ Deborah a@binson, United States Magistrate_Judge _

l'rz`n.'r'r{ name amf title

 

 

\

Case 1:18-va-00289-DAR Document 3 Filed 10/30/18 Page 2 of 9
AO 93 (Rcv. 11!13) Seart.‘h and Seizurc Warrant (Page y -_'

 

 

 

 

 

 

Rcturn
Case No.: Date and tiTe warrant executed: Copy ot`warrant and inventory left with:
lD 15 13 @ LpiD@P\M COre,:’,t (§!n/VYJM

Inventory made' 1a the presence of:

C@YCLA G‘nfl’YlGJ/l

 

Inventory ofthe property taken and name ofaniy person(s) seized:

§C@a

 

FTLED

UCT 30 2018

Clerk U S. Dis trict& Bankruptcy
Courts for the D|strict 01 Culurnbla

 

Certifieation

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

gas to lgkt»l_t__&% _ __ _

 

 

 

. _ edf
Pr fined name and it`i|'i

 

 

Case 1:18-va-00289-DAR Document 3 Filed 10/30/18 Page 3 of 9
W \._r'
ATTACHMENT A

DESCRI PTION OF PREMISES 'I`O BE SEARCHED

The SUBJECT PREMISES is the entire premises located at 341 5 Brown St., NW #A,
Washington, DC 20010. It is a multistory, grey and white colored row bousc. The front door is
dark brown and the numbers “3415” are affixed to the building to the lei`t ot`tho front door. The
United States Postal lnspeotion Servicc (USPIS) provided information that #A is the upper levels

of the residencel

 

l.

Case 1:18-svv-t3£3389-DAR Document 3 Filed 10/30/18 Page 4 of 9

\J

ATTACHMENT B - lTEMS TO BE SEIZED

 

The following items to be seized constitute contraband, fruits, instrumentalities,

and evidence of crimes, to wit: violations of Title 18, United States Code, Section 2252 and

2252A relating to the distribution, receipt, accessing with intent to view, and possession of

visual depictions of minors engaging in sexually explicit conduct and child pornography:

3.

b.

Child pomography;
Child erotica;
Visual depictions of minors engaged in sexually explicit conduct;

Information, correspondence, records, documents or other materials constituting
evidence of or pertaining to items “a” through “c” above (namely child
pornography, child erotica, and visual depictions of minors engaged in sexually
explicit conduct), or constituting evidence of or pertaining to the production,
possession, receipt, distribution, accessing with intent to view, or transmission
through interstate or foreign commerce of items “a” and “c” above, or
constituting evidence of or pertaining to an interest in child pornography or
sexual activity with children, including:

i. Correspondence or communications, such as electronic mail, chat logs,
and electronic messages;

ii. Intemet usage records, user names, logins, passwords, e-mail addresses
and identities assumed for the purposes of communication on the Intemet,
billing, accounts, and subscriber records, chat room logs, chat records,
membership in online groups, clubs or services, connections to online or
remote computer storage, and electronic tiles;

iii. Diaries, address books, names, and lists of names and addresses of
individuals who may have been contacted by the computer and intemet

websites;
iv. Shared images, “friends lists,” calendars, “thumbnails”; and
v. Financial records, including credit card information

The items listed in “a” through “d” above may be seized in whatever form, visual

Case 1:18-va-t@2389-DAR Document 3 Filed 10/3398 Page 5 of 9

or aural, and by any means by which they may have been created, stored, or
found, including:

ii.

iii.

iv.

vi.

Any computer, computer hardware (including input/output peripheral
devices), computer software, router, computer-related documentation,
related peripherals, and digital cameras, including:

* tapes, tape systems, and tape drives, cassettes, cartridges,
streaming tapes, disks, disk drives, disk application programs, data
disks, system disk operating systems, magnetic media floppy disks;

* hard drive and other computer related operation equipment;

* monitors, printers, modems, scanners;

* hardware and software manuals, passwords, data security devices;
* related documentation;

Handmade form, including writings, drawings, paintings;

Photographic form, including microfilm, microtiche, prints, slides, motion
picture, films, videos and photocopies;

Graphic Interchange formats and/or photographs, undeveloped
photographic film, slides, and other visual depictions of such Graphic
Interchange formats (including but not limited to JPG, GIF, TIF, AVI,
MPG, and MPEG);

Mechanieal fonn, including books, magazines, printing and typing;

Electrical, electronic or magnetic form, including
* tape recordings, cassettes, compact disks, backup tapes;

* electronic or magnetic storage devices such as floppy diskettes,
hard disks, CD-ROMS, digital video disks (DVDs), Personal
Digital Assistants (PDAS), Multimedia Cards (MMCS), memory
sticks, flash memory devices, optical disks, printer buffers, smart
cards, memory calculators, electronic dialers, or electronic

notebooks;
* digital data tiles;
* printouts or readouts from any magnetic, electrical or electronic

Case 1:18-va-€3289-DAR Document 3 Filed 10/3"9§8 Page 6 of 9

storage device; and
vii. Originals, photocopies, other copies and negatives.

2. Electronic storage media or digital devices used in the commission of, or to
facilitate, the above described offenses, including distribution, receipt, and possession of child
pornography in violation of 18 U.S.C. §§ 2252(a) and 2252A(a).

3. F or any electronic storage media or digital device whose seizure is otherwise
authorized by this warrant, and any electronic storage media or digital device that contains or in
which is stored records or information that is otherwise called for by this warrant (hereinaiter,
“COMPUTER”):

a. evidence of who used, owned, or controlled the COMPUTER at the time the
things described in this warrant were created, edited, or deleted, such as logs,
registry entries, configuration files, saved usemames and passwords, documents,
browsing history, user profiles, email, email contacts, “chat,” instant messaging
logs, photographs, and correspondence;

b. evidence of soitware, or the lack thereof, that would allow others to control the
COMPUTER, such as viruses, Trojan horses, and other forms of malicious
sottware, as well as evidence of the presence or absence of security software
designed to detect malicious software;

c. evidence of the attachment to the COMPUTER of other storage devices or similar
containers for electronic evidence;

d. evidence of counter-forensic programs (and associated data) that are designed to

eliminate data from the COMPUTER;

Case 1:18-va-00289-DAR Document 3 Filed lO/WS Page 7 of 9
L.J

e. evidence of the times the COMPUTER was used;

f. passwords, encryption keys, and other access devices that may be necessary to
access the COMPUTER;

g. documentation and manuals that may be necessary to access the COMPUTER or
to conduct a forensic examination of the COMPUTER;

h. records of or information about Intemet Protocol addresses used by the
COMPUTER;

i. records of or information about the COMPUTER’s Intemet activity, including
flrewall logs, caches, browser history and cookies, “bookmarked” or “favorite”
web pages, search terms that the user entered into any Intemet search engine, and
records of user-typed web addresses

4. Routers, modems, and network equipment used to connect computers to the
Intemet,

5. As used above, the terms “records” and “inforrnation” includes all forms of creation
or storage, including any form of computer or electronic storage (such as hard disks or other
media that can store data); any handmade form (such as writing); any mechanical form (such as
printing or typing); and any photographic form (such as microfilm, microfiche, prints, slides,
negatives, videotapes, motion pictures, or photocopies).

6. The terms “electronic storage media” and “digital devices” include any electronic
system or device capable of storing or processing data in digital form, including central
processing units; desktop computers, laptop computers, notebooks, and tablet computers;

personal digital assistants; wireless communication devices, such as telephone paging devices,

Case 1:18-va-&9/289-DAR Document 3 Filed 10/3€£/18 Page 8 of 9

beepers, mobile telephones, and smart phones; digital cameras; peripheral input/output devices,
such as keyboards, printers, scanners, plotters, monitors, and drives intended for removable
media; related communications devices, such as modems, routers, cables, and connections;
storage media, such as hard disk drives, floppy disks, USB flash drives, memory cards, optical
disks, and magnetic tapes used to store digital data (excluding analog tapes such as VHS);
security devices; and any other type of electronic, magnetic, optical, electrochemical, or other

high speed data processing devices performing logical, arithmetic, or storage functions.

Case 1:18-va-00289-DAR Document 3 Filed 10/30/18 Page 9 of 9

 

FD-S97 (Rev. 4-13~2015) P‘D¢ °f

UNITED STATES DEPARTN[ENT OF JUSTICE
FEDERAL BUREAU OF INVESTIGATION

Receipt for Property

solem 305:-1/\)F - 732%3'111
On (date) l O 2 73 l ?) itc (s) listed below were:
Epconma/seimi

 

 

 

 

Recoived From
Retumed To
Released To

(Name)
(suee¢Addm) ?JL‘l | § P)l/Al/\ll/l )l' l\l l/\l iff/ll
(city) V\l A§\'l l l\l(?\”`(§l\l DC;

 

 

Descriptionof!tem(s): mp(.,lojl% l) 13 )/l\l ((bzl/\ll'n.,T-?H\/Zl"l
lbl(l(l/ lP~,-\. llth `l\\llrla\ …\lll
ll\llb lll\l lllll" >/l\l; l~lCC'l:lollFls ,lfll
'Rodl:k Crll?c:l/ llotal% l_)Lr/)l(plll\l><sl`>
l€ lll lit nll; l;)l\'\,)l)lrll
lam md l/’l\9l)llrt b‘/l\l: \l><ll l_ EALlll T§`l£\/&
ll/l> l\ll ltl€e'l)nll llllln ‘*>/l\l ll)< iblwl°l-lll)<
lj\/\> {Yl\ l”l,/ll/f‘l llllll.'l lll\_`lf ill )(LlllAdJlW¢lO
\(ll‘(`ll)¥~lulm ‘:’»0 0/“’l0(?]l.'l.) dil\,‘ll(l/ll(l'~:l / ll>l) '_).D il/'€l‘,`/lr)`_?

/

 

 

 

 

 

ll l /"} / //l
necesvedny- //?g:>llll§,l ll …':/,: l/)(/l/elelvedrmm. /;/\ .W'/F/"V"-d
SIW g (S}¢awte) li
Printed Name/I`itlex ul (l`l:… l[.ll»-O I/"ll H( l/ ’Ll' yinted Nnme/'l'itle: l . l ,.{ / ."'~j, l , ,z,,' I\ g
3 pen all ll€l<r

